Mellen C. J.
It appears from the record before us that the defendant entered into a recognizance before a justice of the peace, conditioned to appear and prosecute his appeal at the pext December term of the Common Pleas, and abide the order of Court thereon and not depart- without license; and .that he did so appear, and prosecute his appeal, which the Court ordered to be continued. This was all he engaged by his recognizance to do. The cause being continued to April term, he should have been ordered again to recognize for his appearance at (hat term. But his departing without license at that term, at which he did not engage to appear, cannot be considered as, a forfeiture of this, recognizance.